Citation Nr: 1001404	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES
 
1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, L3 through L5, status 
post laminectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for sciatica of the right lower extremity secondary 
to degenerative disc disease, L3 through L5, status post 
laminectomy.

3.  Entitlement to a disability rating in excess of 10 
percent for adjustment disorder with anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1977, and from June 1978 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A January 2003 rating 
decision denied entitlement to an increased rating for 
degenerative disc disease L3-4, L4-5, status post herniated 
disc surgery with limitation of motion, and granted a 
separate disability rating of 10 percent for degenerative 
disc disease L3-4, L4-5, status post herniated disc surgery 
with radiculopathy of the right lower extremity.  A March 
2004 rating decision granted service connection and assigned 
a 10 percent disability rating for adjustment disorder with 
anxiety.  

In August 2009, the Veteran testified at a Board hearing; a 
copy of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
At his Board hearing, the Veteran testified that he had been 
seen by a VA physician for his back disability the week prior 
to the hearing in July 2009.  He also indicated that he was 
receiving ongoing treatment for his psychiatric disorders, to 
include his service-connected adjustment disorder.  The most 
recent treatment records in the claims file are from May 
2006.  On remand, the RO should associate all VA treatment 
records dated from May 2006 to the present.

At his hearing, the Veteran reported that he wore a back 
brace and used a cane to ambulate as a result of his service-
connected back disability.  At his February 2008 VA 
examination, the Veteran did not require a brace or a cane to 
ambulate.  In addition, at his hearing, he indicated that his 
back and right leg radiculopathy had gotten worse.  After the 
receipt of any additional treatment records, the Veteran 
should be scheduled for a VA orthopedic/neurological 
examination to determine the current nature and severity of 
his service-connected spine disability and associated 
sciatica with residual motor weakness of the right leg.  The 
examiner should comment on functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  Consideration should also 
be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2009).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended during the appeals period and the most 
favorable one must be applied.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a (2009)); see also VAOPGCPREC 
3-2000.  

With regard to the Veteran's service-connected adjustment 
disorder, the most recent VA psychiatric examination was 
conducted in August 2003.  Since that time, the Veteran has 
been hospitalized due to his psychiatric disorders and has 
undergone ongoing treatment.  In order to appropriately 
fulfill the duty to assist, the Veteran should be afforded a 
VA examination to ascertain the current nature and severity 
of the Veteran's psychiatric disorder.  The Board notes that 
the Veteran was initially service-connected for adjustment 
disorder with anxiety; however, he has also been diagnosed 
with posttraumatic stress disorder (PTSD) and depression.  
The examiner should discuss the Veteran's current diagnoses 
and the symptomatology that can be attributed to his service-
connected psychiatric disability.  It should be noted that 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Treatment records from the Tuscaloosa 
and Birmingham VA Medical Centers should 
be associated with the claims folder for 
the period May 2006 to the present.  

2.  After receipt of the records, the AOJ 
should schedule the Veteran for an 
orthopedic/neurological examination to 
determine the current nature and severity 
of his service-connected lumbar spine 
disability and right lower extremity 
radiculopathy.  The claims file, 
treatment records and this remand must be 
made available to the examiners for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The examiners 
should perform any tests or studies 
deemed necessary for accurate 
assessments. 

The orthopedic/neurological examiner is 
to assess the nature and severity of the 
Veteran's degenerative disc disease, L3 
through L5, status post laminectomy and 
associated right leg sciatica in 
accordance with the latest AMIE 
worksheets for rating disorders of the 
spine and neurological disabilities.  The 
examiner should be provided with all 
rating criteria pertaining to 
disabilities of the spine which have been 
in effect over the appeals period, in 
order to appropriately assess the 
Veteran's lumbar spine disability.  

The orthopedic/neurological examiner 
should provide an opinion as to combined 
duration of incapacitating episodes 
(defined as a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the Veteran's limitation of motion due 
to his back pain.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  In 
addition, the examiner should determine 
whether the Veteran has any neurological 
disorders in his left leg that is 
associated with his service-connected 
lumbar spine disability and, if so, the 
current nature and severity of such 
disorder.

The orthopedic/neurological examiner 
should assess the current nature and 
severity of the Veteran's right leg 
sciatica.  The Diagnostic Codes 
applicable to nerve impairment 
distinguish the types of paralysis--
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories:  severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify any neurological 
impairment associated with the Veteran's 
spine disability, distinguishing among 
the categories and using the results of 
all pertinent testing of record.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected lumbar spine disability 
and/or right lower extremity 
radiculopathy on the Veteran's ability to 
work, and provide supporting rationale 
for this opinion.

3.  After receipt of the records, the AOJ 
should schedule the Veteran for an 
orthopedic/neurological examination to 
determine the current nature and severity 
of his service-connected lumbar spine 
disability and right lower extremity 
radiculopathy.  The claims file, 
treatment records and this remand must be 
made available to the examiners for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The examiners 
should perform any tests or studies 
deemed necessary for accurate 
assessments. 

The psychiatric examiner should first 
provide diagnoses of all current 
psychiatric disorders and, if possible, 
indicate whether the Veteran has any 
psychiatric disorders that are separate 
and distinct from his service-connected 
adjustment disorder with anxiety.  The 
examiner should then assess the nature 
and severity of the Veteran's service-
connected psychiatric disorder in 
accordance with the latest AMIE worksheet 
for rating psychiatric disorders.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected adjustment disorder 
with anxiety on the Veteran's ability to 
work, and provide supporting rationale 
for this opinion.

4.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims pertaining to the spine and right 
extremity radiculopathy, taking into 
consideration the holding in DeLuca v. 
Brown, 8 Vet. App. 202(1995), and 
readjudicate the Veteran's claim 
pertaining to adjustment disorder, taking 
into consideration the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998).  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. Kreindler
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

